Title: To George Washington from Phillip Corey, 6 May 1782
From: Corey, Phillip
To: Washington, George


                        
                            Sir
                            New Hampshire Village May 6th 1782
                        
                        I am reduc’d to the disagreeable Necessity of soliciting a Discharge from the Service: Nothing but the unhappy circumstances of my Family, could have induced me, at this late period to request a
                            matter as Foreign from my wish, but this situation calls loudly for my assistance, and I think, humanity claims the first
                            attention to ones ownsituation: nor do I imagine, I shall merrit the Censure of any Candid person, for my present conduct; but if I
                            do, my own feelings will prevent a regret must on those considerations, beg leave to entreat your Excellency to grant my
                            Discharge, and am with Great Respect your Excellency’s Most Obedt Hume Servant
                        
                            Phillip Corey Ensn
                            10th Massts Regiment
                        
                    